DETAILED ACTION
	 This Office Action corresponds to the After Final response filed on 11/08/2021 in which 1-12 and 14 are presented for examination on the merits. Claims 1-12 and 14, now re-numbered as claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
 	Response to Arguments
1.	The Examiner indicated allowable subject matters in the office action mailed on 05/06/2021. As such, the applicant has amended independent claims 1 and 14 to include claim 13. In view of the aforesaid amendments applicant’s remarks in pages 11-13 filed on 11/08/2021 with respect to the rejection under 35 U.S.C § 103(a) have been considered.
	In view of the foregoing and upon further search and/or consideration, the respective rejections to the claims in the Final Office Action mailed on 05/06/2021 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1-12 and 14 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1 and 14 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

Butler et al. discloses generating a representation of individual or aggregate human medical data using the at least one patient medical data, wherein the representation of individual or aggregate human medical data is specific to the patient. The representation of individual or aggregate human medical data is generated by a processor comprising one or more processor engines, which are illustrated in FIG. 4. The engines involved in generating the representation of individual or aggregate human medical data comprise the data normalizing engine, the anatomical structure detection engine, the anatomical structure labeling engine, and the representation of individual or aggregate human medical data engine. As described previously, the data normalizing engine may normalize the at least one patient medical data either prior to being stored within the patient medical database or at the time of its use. According to this embodiment, the anatomical structure detection engine analyzes a full body CT scan 
 Marinkovich et al. (US 20170246473 A1, cited in PTO-892) discloses a method of managing treatment comprising capturing images of an organ, analyzing the captured images, determining at least one of susceptibility to at least one of a medical and non -medical condition and presence of the at least one of medical and non -medical condition, upon determination of the presence of at least one of medical and non -medical condition, measuring the level of severity of the at least one of medical and non -medical condition, categorizing the at least one of medical and non -medical condition based on the measured level of severity, recommending one or more of at least one of preventive, palliative, curative and cosmetic cum aesthetic, and at least one of new and enhanced personalized treatments based on the measured level of severity of the at least one of medical and non -medical condition, implementing the one or more of at least one of preventive, palliative, curative and cosmetic cum aesthetic, new and enhanced personalized treatments, tracking efficacy of the implemented one or more of at least one of preventive, palliative, curative and cosmetic cum aesthetic, new and enhanced personalized treatments and optimizing the one or more of at least one of preventive, palliative, curative and cosmetic cum aesthetic, new and enhanced personalized treatments based on the efficacies thereof (Marinkovich, Abstract).

	The subject matters of the independent claims 1 and 14 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…….to generate an anatomical multi-dimensional image internally unique to the specific user and to generate a biometric health profile to encode internal biometric characteristics associated with the heart, flesh and blood of the specific user, responsive to the access request received, 3 of 13Atty. Dckt. No.: ADA-009CIP2 wherein the scanning comprises chemosensory data for smell associated with the specific user; comparing the chemosensory data and the anatomical multi-dimensional image internal to the specific user to a previously stored chemosensory data and anatomical multi-dimensional images of a plurality of users to determine any match; comparing the generated biometric health profile of the specific user to a healthy baseline to determine any health anomaly; and granting access to the specific user responsive to matching the anatomical multi-dimensional image internal to the specific user and not identifying any health anomaly...” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claim 14 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.

 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 14 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638. The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498